The opinion of the court was delivered by
Redfield, J.
Rose Glynn was a witness for the State, and was asked on cross-examination if she ever told Samuel Stewart or his wife, that she would get the respondent into State prison if she could. And the witness answered in the negative.
Mrs. Stewart was called by respondent, and asked what she had heard Rose Glynn say about respondent. The court refused to allow the question to be answered, on the ground that the question to Rose Glynn did not properly lay the foundation for such inquiry — and that the question did not state time, place, and occasion. The respondent’s counsel omitted to recall Rose Glynn, but relies on the exception.
The general rule of practice, to insure fairness, requires, if a witness is to be impeached by proof of inconsistent declarations out of court, that such witness should have notice of the time and occasion of such declarations. And such inquiries are so far in the discretion of the court, that it would not be error, in any case, if the court should require a particular statement of the time, place, and occasion when such impeaching declarations were *580made. Some witnesses, to insure fair dealing, would require the protection of the court, while with others it would be needless.
II. It is claimed that unfriendly declarations of a witness against a respondent are admissible in chief, as substantive evidence in the defence. But the witness in.this case admitted that she had unfriendly feelings against the respondent; and such inquiry is so collateral to the issue that a court will never permit detail, but only the general inquiry whether the witness is friendly, or otherwise. We find no error.
Judgment that the respondent take nothing by his exceptions.